Bridges, J.
(concurring) — Concurring in the foregoing opinion, I wish to express my views.
Before the prosecuting attorney filed his information against the appellant, the husband of the woman with whom the appellant is alleged to have had the unlawful relations made a written complaint against appellant, charging him with the alleged offense with his wife. *540This complaint- was duly verified by the husband and filed with a committing magistrate. It was upon this complaint that the information was based. I am satisfied that the making and filing of that complaint was sufficient to comply with that provision of the statute quoted in main opinion to the effect that,
“no prosecution for violation of the provisions of this section shall be commenced except on complaint of the husband or wife made before a committing-magistrate or by filing an affidavit with the prosecuting attorney, nor after one year from the commission of the offense.”
Were it not for the case of State v. La Bounty, cited and quoted in the foregoing- opinion, I should favor an affirmance of the judgment. In that case we held, in substance, that it must be recited in the information that the injured spouse made complaint as required by statute. The information in this case does not contáin this averment. If we had not long- ago held that the information is bad because of failure to make this allegation, I would be of the opinion that such was not required by the statute and was not necessary. But our decision to the contrary has stood for years; it does not affect a right of property but is merely a rule of pleading, and it ought not at this time to be overruled. For these reasons I concur.